Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.

Drawings
The drawings were received on 6 May 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 9-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 that “two ends of the retaining member are inserted into the first socket and the second socket respectively” is led to be indefinite.  Previously the claim recites “two positioning grooves”, “each of the positioning grooves is provided with a retaining member” and “a first socket and a second socket are respectively provided on inner surfaces of two side walls of each of the positioning grooves”.  Based on the previous recitations there are two retaining members and two first and second sockets, however the indefinite limitation only recites a single retaining member, first socket, and second socket.  It is unclear if the claim only requires one of the retaining members to have two ends be inserted into the first and second socket respectively within that retaining members respective positioning groove or if the claim is meant to require each retaining member to have their respective two ends be inserted into first and second sockets respectively within their respective positioning groove.  In light of the original disclosure and in order to apply art to the limitation it will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) further in view of Kemming (US 4921152).
Claim 1:  Horna discloses a transport device 01 (package) for packaging a bicycle, comprising: a stand element 03 (base) having a rail 12 forming two positioning grooves separated from each other by retaining element 19, wherein the positioning grooves are formed at two opposite ends of the stand element 03 (base), respectively; and a casing 02 (cover) enclosing the stand element 03 (base) to form a receiving space therewith (see fig. 1-3, 5, and annotated fig. 4 below).  
Horna does not disclose each of the positioning grooves being provided with a retaining member, and wherein a first socket and a second socket are respectively provided on inner surfaces of two side walls of each of the positioning grooves, and two ends of the retaining member are inserted into the first socket and the second socket respecitvely.
Kemming teaches an apparatus 10 having an upwardly open receiving zone 32 provided with a removable threaded securing shaft 34 (retaining member) and first and second sockets respectively provided on inner surfaces of interior side panels 25 (side walls) of the upwardly open receiving zone 32, and two ends of the removable threaded securing shaft 34 (retaining member) being inserted into the first and second socket of the upwardly open receiving zone 32 and restrained by wing nuts 35, wherein the removable threaded securing shaft 34 (retaining member) penetrates between spokes of a wheel of a motorcycle to secure it (see fig. 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) of Horna to have first and second sockets on inner surfaces of two side walls of each positioning groove aligned with the tuck-in tabs 10 and to have provided each of the positioning grooves with a removable threaded securing shaft 34 (retaining member) having two ends inserted into the first and second sockets, as taught by Kemming, in order to further restrain a held bicycle in place and resist unwanted shifting.

    PNG
    media_image1.png
    823
    572
    media_image1.png
    Greyscale

	Claim 2:  Horna discloses the stand element 03 (base) comprising a base portion and two support portions, the support portions respectively protrude from two opposite ends of the base portion, and each of the positioning grooves extends from one of the support portions to the base portion (see annotated fig. 4 above).  	
Claim 10:  Horna discloses each of the positioning grooves being L-shaped (see annotated fig. 4 above).
Claim 14:  Horna discloses the positioning grooves being aligned with each other along a longitudinal direction of the stand element 03 (base) (see annotated fig. 4 above).  
Claim 19:  Horna discloses the casing 02 (cover) comprising wall parts 04 & 05 (end plates), and each of the wall parts 04 & 05 (end plates) being provided with a hole (see fig. 1).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 2 above, and further in view of Kempf (DE 3530151).
Claim 6:  Horna discloses the claimed invention except for a reinforcing portion formed between each of the support portions and the base portion, and each of the positioning grooves extends from one of the support portions through one of the reinforcing portions adjacent to each of the support portions to the base portion.  
Kempf discloses a bike stand having a carrying tray 12 adjustable to the length of the bike and width of the tire, wherein the bike stand has an arc surface at each distal end to support the wheels (see figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) such that the positioning grooves each include an arc surface, as taught by Kempf, in order to better restrain a bicycle and prevent unwanted shifting.  
The combination results in the arc surface forming a reinforcing portion between each of the support portions and base portion with each of the positioning grooves extending from one of the support portions through one of the reinforcing portions adjacent to each of the support portions to the base portion.
Claim 7:  The combination discloses each of the reinforcing portions having an arc surface (see figure ‘151)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 2 above, and further in view of Stolpman (US 2299355).
Claim 9:  Horna discloses the claimed invention except for a cushioning material disposed on a bottom surface of a top plate of the cover.  
Stolpman discloses a carton holding a bicycle, wherein an insert 5 and fibre board strips 10 (cushioning material), are disposed on an inner surface of the bottom 1 of the carton, wherein the fibre board strips 10 (cushioning material) is abutted against and located between the frame member 7 of the bicycle and the carton (see fig. 1, 4, and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified a bottom surface of a top plate of the casing 02 (cover) to have an insert 5 and fibre board strips 10 (cushioning material), as taught by Stolpman, in order to better restrain a bicycle and prevent unwanted shifting.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 1 above, and further in view of Moeve (DE 202018102422).
Claims 11 and 12:  The combination discloses the claimed invention except for the base having a storage portion disposed between the positioning grooves.
  Moeve discloses a bicycle transport packaging having a base element 10  having a channel 11 forming two positioning grooves separated from each other by fixing blocks 15, wherein the positioning grooves are formed at two opposite ends of the base element 10, wherein the base element 10 has a storage portion disposed between the positioning grooves (see annotated fig. 4 below and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) of Horna to have fixing blocks 15 located in the rail at the inner location of wheels of a held bicycle, as taught by Moeve, in order to further restrain a held bicycle in place and resist unwanted shifting.
The combination results in a storage portion disposed between the positioning grooves.

    PNG
    media_image2.png
    603
    616
    media_image2.png
    Greyscale


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698), Kemming (US 4921152), and Moeve (DE 202018102422) as applied to claim 12 above, and further in view of Rothe (US 2609091).
Claim 13:  The combination discloses the storage portion comprising a storage slot formed on the stand element 03 (base).
The combination does not disclose a storage box disposed in the storage slot.
Rothe teaches a shipping container D for a bicycle A and a box 32 held within the shipping container D between the wheels B of the bicycle A (see fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) to include a box 32 located between placement of wheels and therefore in the slot, as suggested by Rothe, in order to restrain accessories in a removable fashion.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 14 above, and further in view of Cotte (EP 720955).
Claim 15:  The combination discloses longitudinal directions of the positioning grooves being parallel to the longitudinal direction of the stand element 03 (base) (see fig. 1).
The combination does not disclose center lines of the longitudinal directions of the positioning grooves being located on one side of a center line of the longitudinal direction of the base.
Cotte teaches a packaging device 10 comprising a belt 14 & wedging boxes 22 & 24, four sets of parallel slots 48 at opposite ends of the belt 14 & wedging boxes 22 & 24 to hold four bicycles, a closing cover 26 enclosing the belt 14 & wedging boxes 22 & 24 to form a receiving space therein, the slots 48 being aligned with each other along a longitudinal direction of the belt 14 & wedging boxes 22 & 24, the longitudinal directions of two parallel slots 48 being parallel to the longitudinal direction of the belt 14 & wedging boxes 22 & 24, and center lines of the longitudinal directions of the two parallel slots 48 being located on one side of a center line of the longitudinal direction of the belt 14 & wedging boxes 22 & 24 (see fig. 1-3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) to be wider and hold multiple bicycles, as taught by Cotte, in order to protect and ship multiple bicycles in a single package for more economic shipping and a reduction in packaging materials used. 
	The combination results in center lines of the longitudinal directions of the positioning grooves being located on one side of a center line of the longitudinal direction of the base.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horna (DE 202018104698) and Kemming (US 4921152) as applied to claim 1 above, and further in view of Yang (US 20080112115).
Claim 18:  The combination discloses the casing 02 (cover) comprising two wall parts 04 & 05 (side plates), the stand element 03 (base) comprising two side walls (see fig. 1 and 4).
The combination does not disclose each of the side plates being provided with at least one cover fixing hole, each of the side walls being provided with at least one base fixing hole, the package further comprises at least two fixing members, and the fixing members are respectively fixed in the cover fixing holes and the base fixing holes.
Yang teaches a packaging structure capable of packaging a bicycle, comprising: a lower box 31 having two side walls each provided with at least one opening 317 (base fixing hole) and an external box 3 comprising two side plates each provided with at least one opening (cover fixing hole) enclosing the lower box 31 to form a receiving space therewith, and at least two fasteners 35 (fixing members), and the fasteners 35 (fixing members) being respectively fixed in the openings (cover fixing holes) and the openings 317 (base fixing holes) (see fig. 2-3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transport device 01 (package) such that the stand element 03 (base) side walls each have at least one opening 317 (base fixing hole), the wall parts 04 & 05 (side plates) each have at least one opening (cover fixing hole), and to have fasteners 35 (fixing members) being respectively fixed in the openings (cover fixing holes) and the openings 317 (base fixing holes), as taught by Yang, in order to provide the transport device 01 (package) with redundant and more secure attachment between the stand element 03 (base) and casing 02 (cover).

Response to Arguments
The drawing objections in paragraph 3 of office action dated 12 November 2021 are withdrawn in light of the amended disclosure filed 6 May 2022.
The 35 U.S.C. § 112 rejections in paragraphs 4-6 of office action dated 12 November 2021 are withdrawn in light of the amended claims filed 6 May 2022.
Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that a person of ordinary skill in the art would not have found it obvious to modify Horna’s packaging to include features disclosed in Kemming’s holder since Kemming’s holder is not configured for arrangement within a packaging, the Examiner responds that both prior art references are in the field of endeavor of restraining bicycles in place.
In response to applicant’s argument that there is no teaching or suggestion that Kemming’s shaft 34 is arranged to restrain or hold in place a bicycle to resist unwanted shifting, that Kemming’s cited retaining member (shaft 34) rather is taught as being configured for “effectively secur[ing] against theft because the only access to the wing nuts 35 is by way of raising the lockable lids” and therefore the Examiner’s rationale for modifying Horna in view of Kemming is incorrect, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification would have provided the benefit of further restraining a held bicycle in place and resisting unwanted shifting.  Further, the Examiner replies that “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it can be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”.  MPEP 2144 I.	
In response to applicant’s argument that Kemming only teaches one shaft 34 and there is no suggestion or need for a second shaft 34 since one securely arranged shaft 34 would achieve the intended purpose of preventing theft and Kemming’s other wheel of the motorcycle is held by a brace 36 with no lockable lid means for securing a shaft 34 anyways, the Examiner responds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s argument that Kemming’s other wheel of the motorcycle is held by a brace 36 with no lockable lid means for securing a shaft 34 anyways is not commensurate in scope with the rejection at hand.  The rejection does not modify Kemming to add a second shaft 34 to its second wheel.  The rejection at hand relies upon Kemming’s teaching of an upwardly open receiving zone 32 provided with a removable threaded securing shaft 34 (retaining member) and first and second sockets respectively provided on inner surfaces of interior side panels 25 (side walls) of the upwardly open receiving zone 32, where the removable threaded securing shaft 34 (retaining member) is inserted into the first and second socket of the upwardly open receiving zone 32 and restrained by wing nuts 35 and the removable threaded securing shaft 34 (retaining member) penetrates between spokes of a wheel of a motorcycle to secure it to modify the transport device 01 (package) of the primary reference, Horna, to have first and second sockets on inner surfaces of two side walls of each positioning groove aligned with the tuck-in tabs 10 and to have provided each of the positioning grooves with a removable threaded securing shaft 34 (retaining member) inserted into the first and second sockets.  As the primary reference has two positioning grooves, with each receiving a wheel, the teaching of the secondary reference is applicable to both positioning grooves.
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736